Citation Nr: 1428787	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent prior to February 7, 2012, and 30 percent thereafter for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

3. Entitlement to service connection for a skin disorder, including ringworm and basal cell carcinoma claimed as due to Agent Orange exposure.

4. Entitlement to service connection for tremors, including as due to Agent Orange exposure, and/or as secondary to service-connected PTSD, and/or as secondary medication taken for service-connected hepatitis B with liver cirrhosis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 1975, including service in Vietnam.  He also had a period of reserve duty from 1994 to 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2011, a Travel Board hearing was held at the RO before the undersigned.  

Thereafter, the Board issued an October 2011 decision granting claims for service connection for bilateral hearing loss, tinnitus, and a liver disability, as well as reopening a previously denied claim for service connection for a skin disability.     A denial was issued regarding claims for service connection for a disability manifested by numbness in the hands and fingers, lung polyps, a disability manifested by dry skin, an enlarged spleen and sleep apnea.  The remaining claims on appeal, those listed on the title page, to include the reopened claim for service connection for a skin disorder de novo (on the merits), were then remanded by the Board to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  

In the interim, a February 2013 RO rating decision provided a partial grant on the claim for increased rating for PTSD, raising from 10 to 30 percent the evaluation for this condition, effective February 7, 2012.  The claim remains for a still higher schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  A contemporaneous Supplemental Statement of the Case (SSOC) continued the denial of the remaining claims.  This case is now back for further appellate review.  The Board presently amends the claim for service connection for tremors as denoted above, to include additional theories premised on secondary service connection.  See 38 C.F.R. § 3.310(a) (2013) (service connection may be awarded for a disorder proximately due to or the result of an existing service-connected disability).  

In June 2013, the Veteran provided additional documentary evidence, with regard   to which his designated representative by March 2013 filing had already provided a waiver of RO initial jurisdiction, and the new evidence is hereby accepted into the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  

Based on the Veteran's recent assertions of difficulty maintaining employment due to service-connected disability, an informal claim is raised for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO has not yet adjudicated this claim as the Agency of Original Jurisdiction (AOJ), and hence it is referred to the RO for appropriate action.

The Board herein decides the claims for increased rating for PTSD.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From January 24, 2006 to May 12, 2008, the Veteran's PTSD involved occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


2. Since May 13, 2008, PTSD has involved occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria are met for a higher evaluation for PTSD of 30 percent from January 24, 2006 to May 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. The criteria are met for a 50 percent evaluation for PTSD since May 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VCAA notice must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

Through VCAA notice correspondence, the Veteran has been apprised of each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  The relevant notice information was also timely sent, in that it preceded the initial adjudication of the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, all measures have been undertaken to assist the Veteran with development of this claim, including through affording VA Compensation and Pension examinations and obtaining relevant treatment and other records.  Pursuant to the Board's prior remand directive, the Veteran has been afforded a VA examination as to the severity of PTSD.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The Board also finds the last examination of February 2012 a sufficiently recent depiction of service-connected disability, inasmuch as subsequent detailed VA outpatient records do not themselves reflect any substantial increase in disability beyond that noted in the prior VA examination.  

In furtherance of this claim, the Veteran has also provided several personal statements.  Relevant to the Travel Board hearing that was conducted, the hearing judge complied with the duties set forth pursuant to 38 C.F.R. § 3.103(c)(2), that the VLJ chairing a hearing must fully explain the issues, and further suggest the submission of evidence that may have been overlooked and may be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Meanwhile, there is no indication of any further available evidence or information which has not already been obtained in this matter. 

In sum, the record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  Accordingly, the Board will adjudicate the claim on the merits.

Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under that formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran filed an informal claim for increase for PTSD received at the RO on January 24, 2006.  At that time, his PTSD was evaluated at 10 percent.  By February 2013 RO rating decision, that evaluation was increased to 30 percent, effective February 7, 2012.  

The evidence includes a February 2006 VA outpatient mental health consultation indicating reported problems sleeping, and being "edgy" and anxious all of the time.  The Veteran described himself as being pervasively irritable and having withdrawn somewhat from other people, particularly when there were reminders of his service.  He had nightmares and intrusive recollections which caused him to experience panic attacks.  On mental status exam, in part, the Veteran denied visual hallucinations, but sometimes heard noises at night consisting of voices of indistinguishable content, probably related to hypervigilance.  Mood was anxious but not profoundly dysphoric.  He was well-oriented.  The diagnosis was PTSD.  There was no Global Assessment of Functioning (GAF) score provided.

There is March 2006 correspondence from the Veteran describing taking psychotropic medication for PTSD symptoms, difficulty sitting in a room with the doors closed, general edginess, and difficulty sleeping along with nightmares.  A contemporaneous statement from the Veteran's spouse further described sleep difficulties, always keeping a loaded gun within reach, avoidance of reminders from service, and anxiety.  

VA outpatient records further reflect on a November 2006 evaluation mood was reportedly "Ok", affect euthymic, speech fluent and normal, thought process linear and good, and the absence of suicidal or homicidal ideation, or audiovisual hallucinations.  Similar findings were noted at subsequent evaluations, although the Veteran intermittently had a restricted affect.

A VA Compensation and Pension examination was completed in February 2007.  The Veteran at that time was employed as a truck driver.  He had been receiving VA mental health care for about two years, and was on an anti-depressant.  He stated the medication "mellowed him out" but not enough to stop an explosive temper.  He described being up every night for an hour and a half, with hypervigilance and anger control problems, and nightmares two to three times a night when sleeping.  He described flashbacks.  There were often fights on the job he got into in capacity as a truck driver.  On objective evaluation, the Veteran was well-oriented, with spontaneous affect and reasoning good.  He did not seem to be in any sort of emotional distress, had logical and coherent thought processes, was articulate, and was mentally intact and cooperative.  Verbal comprehension was good as was concentration.  He exhibited a degree of psychomotor restlessness and agitation, and was hyperactive at times.  A review of psychological symptoms resulted in the endorsement of anxiety and panic attacks as well as some depression and some insomnia.  He indicated a history of manic episodes, and occasional crying spells as well as anhedonia and nightmares.  He indicated a history of anger control problems but stated that he usually just walked away from confrontation.  He indicated a history of paranoia and possible auditory hallucinations (such as "mumbling in his head").  He indicated homicidal ideas but no suicidal ideas.  

According to the VA examiner, the Veteran's problem behaviors had to do with his maladaptive hyperactivity, his anger and irritability and the fact that he had gotten into violent disputes on the job.  It was the examiner's opinion that the Veteran had a mild form of PTSD that was comorbid with a bipolar disorder, as well as with Axis II conditions involved.  The Veteran's PTSD was considered to have a mild affect on his social and occupational functioning with most of the affect stemming from bipolar disorder, as well as antisocial personality disorder.  It was the examiner's opinion that the Veteran's PTSD condition was part and parcel of his identity and his personality, and that the Veteran was quite proud of his achievements in service and had more or less adopted the role of a full time permanent solider.  The diagnosis was PTSD and bipolar disorder, with a GAF of 65 assigned to the former, and GAF of 60 attributed to the latter.  The examiner emphasized that both diagnosis of PTSD and bipolar disorder were comorbid but tended to interact to make each other worse.  The examiner indicated uncertainty was to whether the Veteran was in true distress as opposed to the notion that he had taken on the identify of a permanent soldier.  The examiner observed that the Veteran did seem to be anxious and hyperactive, but this more likely than not stemmed from his bipolar disorder as well as personality disorder.  The Veteran was noted to be polite, cheerful and alert during the interview and to have shown no sign of negative distress.  

Thereafter, the May 2008 correspondence from state agency Division for Rehabilitation Services informed the Veteran that a decision had been made that he was not available for vocational rehabilitative services, because "[a]fter reviewing the medical and psychological records received... [the Veteran] is unstable at this point and is an inappropriate consumer [for rehabilitative services]." 

A June 2008 VA outpatient record reflects that the Veteran had experienced angry outbursts a couple of time, including an incident on the highway for which he had been fired from his job.  He had continued nightmares, though no suicidal ideation and reportedly no longer had any thoughts of harming others.  Mood was generally good, though angry at times.  Affect was mildly blunted.  Speech was normal in rate and tone.  Other mental health findings were generally normal.  The Veteran was considered to be experiencing persistent symptoms of PTSD, though he appeared to be trying to work on them. 

On VA examination of February 2010, the Veteran indicated he was not on psychotropic medication at that time.  Objectively, there was no indication of impairment of thought process or communication, and no recent delusions or hallucinations.  The Veteran made appropriate eye contact and was cooperative, affect was normal was normal, not restricted.  He denied suicidal ideation, though mentioned that when very down he would question "is this worth it?"  The ability to maintain minimal personal hygiene and complete basic activities of daily living was intact.  He was well-oriented.  There was no memory loss or impairment, obsessive or ritualistic behavior, limitations on rate and flow of speech, or panic attacks.  As to mood, on a scale of 1 to 10 the Veteran estimated depressed mood recently at a 3-4, though as to anxiety he estimated 5-7.  There was no recent impaired impulse control.  The Veteran was able to sleep four to six hours a night, although there were nightmares two to three times a week.  The Veteran continued to have intrusive recollections and flashbacks related to service, difficulty falling asleep, irritability and outbursts of anger, and hypervigilance.  The diagnosis was PTSD, chronic, mild.  The last GAF score of record was 55.  According to the VA examiner, the Veteran was functioning rather well and had a close relationship with his family and had meaningful activities that he shared with his family.  He continued in his long-term employment and the conditions at work did not increase his PTSD symptoms because he generally was able to work independently.  (The Veteran had previously been unemployed in 2009, reportedly due for reasons of prevailing economic conditions.)  The Veteran did not have problems working because he was able to work alone.  He had a great family and reported no problems in his marriage related to PTSD.  His family was his social life.  He enjoyed doing things around his property, and spending time with his wife and children and grandchildren.  

Upon VA re-examination of February 2012, the diagnosis indicated at the outset was PTSD, with an assigned GAF score of 60.  The VA examiner summarized the degree of impairment as "occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  At that time, the Veteran reported having been married for eight years, with having had several outdoor recreational past times and visits from his grandchildren.  In 2011, the Veteran had sold his truck and had not worked since.  He reported that work was going fine but he had significant problems with his liver which made driving difficult.  There were no changes in relevant legal and behavioral history.  The symptoms applicable to the Veteran's PTSD were denoted as anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment.  

The VA examiner further commented that the Veteran continued to meet the diagnostic criteria for PTSD.  Independently he reported very mild initial insomnia (30+ minutes), but with middle insomnia interrupted by nightmares twice per week of combat and the need to get up and check the house for safety (vigilance).  He reported that being around people led to an increase in anxiety and then irritability.  He had had difficulty trusting or relating to people the way he did before military service.  He reported not being as joyful as he was prior to service, but denied all symptoms of depression other than mild amotivation.  He did have some intrusive thoughts and attempted to avoid thinking about Vietnam or be exposed to things which reminded him of Vietnam, but these symptoms were relatively mild.  He reported having three to four panic attacks a year which came without provocation, with increased heart rate and sweating for five to ten minutes.  He also reported occasionally hearing someone talking indistinctly or seeing a shadow out of the corner of his eye, considered related to hypervigilance.  It was deemed not the case that the Veteran's essential tremor was symptomatic of PTSD.

Subsequent VA outpatient treatment records denote assessments varying between mild PTSD, and mild to moderate PTSD, with mood generally remaining stable, at times euthymic, although many of the other noted PTSD symptoms such as sleep disturbance continued.  The Veteran enrolled in anger management classes during this time period.

From January 24, 2006 to May 12, 2008

The Board finds that from the January 24, 2006 date of claim, up until May 12, 2008, an increase in rating from 10 to 30 percent for PTSD is warranted.  Pursuant to Diagnostic Code 9411, the Veteran during this timeframe effectively demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board reaches this conclusion primarily based upon the Veteran's consistent chronic sleep impairment, anxiety, depressive symptomatology at times, and intermittent highly conflictual nature of interpersonal relationships at work and elsewhere.  While mindful of the February 2007 VA examiner's characterization of PTSD as mild in severity, the Board's review of actual symptoms recorded and set forth in competent lay testimony suggest a more involved disability picture.  See 38 C.F.R. § 4.126(a) (when evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record bearing on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination, by words or GAF score).  Nor does that examiner's attribution of much of the Veteran's symptomatology to (as of yet) nonservice-connected bipolar disorder and personality disorder have a dispositive impact upon the evaluative process, inasmuch as without a quantifiable distinction between manifestation of service-connected and nonservice-connected disability, by law all symptomatology must be attributed to service-connected etiology.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).

The basis for an increase to 30 percent during this timeframe having been indicated, the Board does not find that the next higher 50 percent disability evaluation applies.  Rather, the Veteran did not manifest serious speech limitations, very frequent panic attacks, memory impairment, or any of the other characteristic signs and symptoms associated with a 50 percent rating under Diagnostic Code 9411.  While emotionally there was ongoing anxiety, depressive symptomatology was at a minimum, and the anxiety that did manifest appears to have been sufficiently attenuated and balanced by euthymic mood as not to qualify as "disturbance of motivation and mood."  Similarly, the Veteran on only a few occasions had restricted affect, and never a substantially flattened affect.  Though clearly there were also some conflictual elements in the Veteran's social functioning, the Board likewise considers this to have been more occasional/intermittent in manifestation and not pronounced, ongoing, or frequent enough to be contemplated by the next higher 50 percent rating.  Moreover, it is emphasized that mood generally was good whenever objectively observed on evaluation, and that the GAF attributed to PTSD by the VA examiner was 65, and at its worst, the GAF was 60 (though considered to be distinctly due to bipolar disorder).  According to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV-R), a GAF score in the 61 to 70 range indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In sum, a 30 percent evaluation best approximates the severity of PTSD prior to May 13, 2008. 

From May 13, 2008 to the Present

From May 13, 2008 onwards, a 50 percent rating for PTSD is warranted.  The Board duly resolves reasonable doubt in the Veteran's favor regarding the nature and extent of psychiatric symptomatology during this timeframe, pursuant to VA's benefit-of-the-doubt doctrine.  See 38 C.F.R. § 4.3.  To this effect, the May 2008 decision from a state agency deemed the Veteran ineligible for receipt of vocational rehabilitative services due to psychological "instability."  On this point, the Board recognizes that the Veteran subsequently returned to his vocation as a truck driver, before retiring two years later due to medical conditions ostensibly unrelated to PTSD.  However, the state agency's determination, when considered along with the treatment history before the Board, together establish difficulty in establishing and maintaining effective work and social relationships, a component of the 50 percent rating criteria.  Apart from this, the Board is mindful that the Veteran has demonstrated many positive developments in his treatment course.  It still must be factored in though that he demonstrated also some continuing characteristic PTSD symptoms including sleep impairment and anxiety. 

The next higher rating of 70 percent is not for application, absent such manifestations as suicidal ideation, obsessive or ritualistic behavior, illogical speech, near-continuous panic or depression, impaired impulse control, inability to establish effective relationships, or any other characteristic component or otherwise corresponding symptom to the criteria for a 70 percent evaluation.  There are relatively beneficial developments noted symptomatically with fortunately retained functional capacity in several areas that rules out assignment of a higher rating beyond 50 percent.  The GAF of 55 assigned at one point during this time period, as indicated, corresponds to a moderate level of impairment.

Therefore, resolving reasonable doubt in the Veteran's favor, a 50 percent evaluation is assigned since May 13, 2008.  

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) , which provides procedures for assignment of an extraschedular evaluation. 

In Thun v. Peake, 22 Vet. App. 211 (2008), the U.S. Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's PTSD presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are comprehensive, and he does not manifest or describe symptomatology outside of these criteria.  The rating schedule is premised upon an evaluation based on occupational and/or social impairment, and he does not identify a mental health problem outside of this ambit.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is increasing the evaluation for PTSD to 30 percent from January 24, 2006, and then to 50 percent from May 13, 2008.  This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the Veteran's claim.  The preponderance of the evidence substantiates this outcome, and the benefit-of-the-doubt doctrine applies herein to the extent indicated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

A 30 percent evaluation for PTSD from January 24, 2006 to May 12, 2008 is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

A 50 percent evaluation for PTSD from May 13, 2008 onwards is granted, subject to the law and regulations governing the payment of VA compensation benefits.  


REMAND

Regarding the claim for service connection for a psychiatric disorder other than PTSD, the Board will request a supplemental opinion from the February 2012 VA mental health examiner as to whether the Veteran has a qualifying current disability, in light of consideration of remote and recent assessments of depression and bipolar disorder.  A more thorough medical opinion is also required through a VA neurological examination for the condition of tremors that properly accounts for all relevant theories of entitlement raised by the Veteran in this case.  

Moreover, appropriate measures should be undertaken to obtain medical records associated with the Veteran's period of reserve duty from 1994 to 1997.

Accordingly, these claims are REMANDED for the following action:

1. Contact the office of the Adjutant General for the State of Missouri National Guard, and request copies of all available medical records for the Veteran pertaining to his period of reserve duty as a military policeman from 1994 to 1997.

2. Return the claims folder to the VA examiner who conducted the mental health examination of February 2012 and request a supplemental opinion.  The examiner should again opine as to whether the Veteran currently has a psychiatric disorder other than PTSD, specifically taking into consideration the February 2007 VA examiner's prior diagnosis of bipolar disorder, as well as more recent findings suggesting a contemporaneous diagnosis of depression.  Provided that the diagnosis of a psychiatric disorder other than PTSD is confirmed, please further comment on whether each diagnosed condition is at least as likely as not (50 percent or greater probability) directly related to an incident of military service, and/or secondarily related to service-connected PTSD (on the basis of either initial incurrence due to PTSD, or chronic aggravation by PTSD).  The VA examiner is further requested to provide a thorough and detailed opinion rationale for all conclusions reached.

Provided that the February 2012 mental health examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by a VA examiner who has not seen him previously, and that addresses the inquiries set forth.

3. Also schedule the Veteran for a VA examination with a neurologist to determine the etiology of his claimed tremors.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is requested to provide an opinion as to whether the Veteran's diagnosed condition involving tremors is at least as likely as not (50 percent or greater probability) etiologically related to or had its incurrence during his active military service, including the Veteran's presumed exposure to Agent Orange.  Please further opine on whether the Veteran's tremors were either caused or chronically aggravated by his service-connected PTSD; and/or caused or chronically aggravated by medication taken for service-connected hepatitis B with liver cirrhosis.  In providing the requested assessments, please note and document considerations of the diagnostic and evaluative concerns raised within the December 2012 VA medical opinion of Dr. L.T.C. (regarding need for more comprehensive neurological evaluation in this case). 

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4. Provided only that newly obtained evidence, including reserve duty records, further confirms a history of skin disability in proximity to military service or during the ensuing years (including throughout the 1990s), return the claims folder to the VA examiner who conducted the February 2012 examination for general medical evaluation and request a supplemental opinion regarding the etiology of a dermatological condition (including ringworm and basal cell carcinoma), and whether it is      at least as likely as not (50 percent or greater probability) etiologically related to an incident of military service, including presumed Agent Orange exposure.

Provided that this VA examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by a VA examiner who has not seen him previously, and that addresses the inquiries set forth.

5. The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate the claims on appeal based upon all additional evidence received.  If any benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


